Citation Nr: 0712339	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-02 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.  

This appeal arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's only service-connected disability is tinea 
pedis of both feet, rated as 30 percent disabling.  

2.  The veteran's service-connected tinea pedis, his only 
service-connected disability, does not preclude him from 
securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claim for TDIU in December 2002.  The 
RO sent the veteran a letter in February 2003 which informed 
him of the what the evidence must show to establish 
entitlement to TDIU, what information or evidence was needed 
from the veteran, and how VA could assist in obtaining 
evidence.  In August 2003, the RO sent him a letter 
requesting that he submit evidence from his last employer.  
In February 2005 the RO sent the veteran a letter requesting 
that he notify them of any other information or evidence that 
would support his claim and requesting that he send them any 
evidence in his possession.  The veteran has not identified 
any additional relevant evidence.  

Although the veteran may not have been specifically informed 
of the need to provide any evidence in his possession that 
pertains to the claim until February 2005, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  The August 2003 
letter advised him to notify VA of any additional information 
or evidence that he believed would support his claim, and 
that he must give enough information about his records so 
that VA could request them from the person or agency who has 
them.  Thus, effectively notifying him to send any additional 
relevant information.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran. 

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for TDIU, any 
questions as to the appropriate effective date to be assigned 
are rendered moot and there can be no failure to notify 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect the claim.  The veteran's VA Vocational 
Rehabilitation folder was obtained and associated with the 
claims folder.  VA afforded the veteran an examination.  A 
medical opinion as to the affects of his service-connected 
disorder on his employability was obtained.  All identified 
and available treatment records have been secured.  

Accordingly, the Board considers the duty to notify and 
assist requirements satisfied.  

Relevant Laws and Regulations.  It is the established policy 
of VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16 (2006).  A finding of total disability is 
appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful 
occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a)(2006). 

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

Controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
unemployability is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.  

Factual Background and Analysis.  The veteran has only one 
service-connected disability, tinea pedis of both feet is 
rated as 30 percent disabling.  His non-service connected 
disabilities include chronic lumbosacral strain and 
degenerative joint disease of the lumbar spine, residuals of 
tuberculosis, major depression, hypertension, and 
neurodermatitis of the back.  

On his application for TDIU received in December 2002 the 
veteran indicated he last worked in November 1998.  He had 
been employed as a manager of a custodial maintenance 
company.  The veteran had completed two years of college.  

A VA March 2003 Narrative Report-Counseling Record reveals 
the veteran had graduated from high school.  He had completed 
two years of courses in Photography in 1962 and in 1972 had 
taken some courses in Computer Science.  From 1979 to 1982 he 
worked as a clerk and then a manager from 1984 to 1998 at 
Radiant System.  He had been unemployed since 1998.  In the 
service he had worked as a photographer.  The veteran told 
the VA counselor he was considering not returning to work due 
to his lack of physical endurance.  He reported multiple 
personal problems related to social and family issues.  Due 
to his psychiatric disorder he was withdrawn, poorly 
motivated and felt sad and lonely most of the time.  The 
veteran was sent for medical and psychiatric evaluations.  
The results confirmed the veteran's physical and psychiatric 
limitations prevented him from returning to work.  

Even if, as in this instance, the Board has determined the 
veteran is unable to return to a substantial gainful 
occupation, its task is not finished.  The Board still is 
required to decide, without regard to the non-service 
connected disabilities or his age, whether the appellant's 
service-connected disability is sufficiently incapacitating 
as to render him unemployable.  See Pratt v. Derwinski, 3 
Vet. App. 269, 272 (1992).  

The regulations are clear when there is only one service 
connected disability it must be rated as 60 percent or more 
disabling to be assigned a total rating under 38 C.F.R. 
§ 4.16(a).  The veteran does not meet the requirements for a 
schedular total rating based on unemployability.  

The Board must also consider whether referral for an 
extraschedular TDIU is appropriate.  A claim for a total 
disability rating based upon individual unemployability 
presupposes that the rating for the service-connected 
condition is less than 100%, and only asks for TDIU because 
of subjective factors that the objective rating does not 
consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
See also Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose, 4 Vet. App. at 363.  In determining whether an 
appellant is entitled to a total disability rating based upon 
individual unemployability neither an appellant's non-service 
connected disabilities nor advancing age may be considered.  
Hersey v. Derwinski, 2 Vet. App. 91 (1996).  

When the Board considers a request for a rating increase the 
Board must cite to medical authority to support the Board's 
conclusion on the level of impairment.  Romeo v. Brown, 
5 Vet. App. 388 (1993).

VA afforded the veteran an examination in June 2005.  The 
purpose of the examination was to determine the severity of 
the veteran's tinea pedis and obtain a medical opinion.  
Examination revealed there was some erythema and scaling on 
the soles of both feet.  Two percent of the veteran's skin 
was affected.  No exposed skin was affected.  There was 
maceration on all the inter toe spaces of both feet with 
subungal hyperkeratosis on the first, second, third, and 
fifth toenails of both feet.  The VA examiner opined that the 
veteran's skin conditions did not affect his ability to 
perform his normal daily activities or his employability.  

The Board has concluded the veteran's service-connected tinea 
pedis does not prevent him from obtaining or following a 
substantial gainful occupation.  Entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability is not warranted. 




ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is denied. 



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


